Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 9-10 are rejected under 35 U.S.C. 102(a1) as being taught by Niwa et al (PGPUB 2020/0047791).
With respect to claim 1, Niwa teaches a semiconductor device for controlling a three-phase motor with double windings, comprising: 
a first inverter (61) that drives a first winding (52) of the three- phase motor (31); 
a second inverter (71) that drives a second winding (53) of the three-phase motor; and 
a communication line (Sd ) between the first and second inverters, wherein the first and second inverters, through the communication line, notify a respective operation state each other (paragraphs 0036/37).
With respect to claim 2, Niwa teaches wherein the first inverter includes a first control circuit (63), and 
wherein the first control circuit, based on the operation state of the second inverter notified through the communication line, changes a drive current (paragraphs 0036/37) of the first winding.



flowing a first drive current (IM1 ) for driving a first winding (52) of the three-phase motor by the first inverter (61), 
flowing a second driving current (IM2 ) for driving a second winding (53) of the three-phase motor by the second inverter (71), and 
notifying operation states (paragraphs 0036/37) of the first and second inverters each other.
With respect to claim 10, Niwa teaches wherein the first inverter changes the first drive current based on the notified operating state (paragraphs 0036/37) of the second inverter.

Claims 3-8 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846